s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 22, 2015

                                   No. 04-15-00469-CV

         CASH BIZ, LP, Redwood Financial, LLC, Cash Zone, LLC dba Cash Biz,
                                   Appellants

                                            v.

     Hiawatha HENRY, Addie Harris, Montray Norris, and Roosevelt Coleman Jr., et al.,
                                     Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-01545
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply is due on November 4, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court